DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/18/2022 has been entered.
Claims 1-20 are pending.
Claims 9-12 are objected to.
Claims 1-8 and 13-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dolganow et al. (US Publication 2010/0067400).

With respect to claims 1, 7, 13, and 19, Dolganow teaches A method, comprising: 
identifying an application transaction comprised in a payload section of at least one data unit; (packets are processed through deep packet inspection (DPI) to inspect the payload of packets to determine the application, Paragraph 39)
in response to identifying the application transaction, controlling allocation of radio resources for transmission of the at least one data unit on a radio link; (dentification of the application class includes assigning the packet a default bearer meeting a given QoS associated with the identified application class, the bearer being the radio resource on the single communication link, Paragraph 39) and
 executing communication of the application transaction via the radio link by transmitting the at least one data unit using the radio resources. (forwarding the packets to the base station for forwarding to the UE on the radio links, Paragraph 39)

With respect to claim 2, Dolganow teaches the controlling of the allocation of the radio resources is for compliance of the communication of the application transaction with a transaction service agreement. (bearer selection and feed choice are based on the application type and the quality of experience required by the application, which applies to “transaction service agreement’), Paragraph 59)

With respect to claim 15, Dolganow teaches the identifying of the application transaction comprises inspecting at least one of a header section of the at least one data unit and the payload section of the at least one data unit for a predefined data pattern. (see paragraphs 43-44, the packet inspection engine may perform both deep packet inspection, which inspects the contents of the payload of the packet, and shallow packet inspection, which includes examining the 5-tuple of the packet header).

With respect to claim 17, Dolganow teaches the identifying of the application transaction is selectively executed depending on at least one of: an identification of a bearer associated with a subscriber and used for transmitting the at least one data unit; and an identification of the subscriber. (see paragraphs 52-54, identifying the bearer/queue based on the user and application identification).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al. (US Publication 2010/0067400) in view of Luft et al. (US Publication 2006/0233101).

With respect to claim 3, Dolganow doesn’t teach the transaction service agreement specifies a guaranteed number of executed communications of application transactions via the radio link per time unit.
Luft teaches the transaction service agreement specifies a guaranteed number of executed communications of application transactions via the radio link per time unit. (see paragraphs 79-83, collecting statistics of the traffic in order to determine whether it meets the traffic policy on a per-application basis by storing short-term subscriber and application-specific statistics of bandwidth and number of packets sent/received during a particular window (i.e., a one-minute period)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including transaction service agreement specifies a guaranteed number of executed communications of application transactions of Luft. The motivation for combining Dolganow and Luft is to be able to improve the functionality of application aware traffic shaping policies with the use of traffic statistics.
With respect to claim 4, Dolganow doesn’t teach wherein the transaction service agreement specifies a guaranteed number of successfully completed communications of application transactions via the radio link per time unit.
Luft teaches wherein the transaction service agreement specifies a guaranteed number of successfully completed communications of application transactions via the radio link per time unit. (see paragraphs 79-83, collecting the statistics of actual number of packets sent/received in the short-term sliding window).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including transaction service agreement specifies a guaranteed number of executed communications of application transactions of Luft. The motivation for combining Dolganow and Luft is to be able to improve the functionality of application aware traffic shaping policies with the use of traffic statistics.
With respect to claim 14, Dolganow doesn’t teach further comprising writing data indicative of the executing of the communication of the application transaction to a log file.
Luft teaches further comprising writing data indicative of the executing of the communication of the application transaction to a log file. (storing collected statistics either locally or remotely to determine usage and/or traffic policy compliance, paragraphs 85-86)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including transaction service agreement specifies a guaranteed number of executed communications of application transactions of Luft. The motivation for combining Dolganow and Luft is to be able to improve the functionality of application aware traffic shaping policies with the use of traffic statistics.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al. (US Publication 2010/0067400) in view of Manghirmalani et al. (US Publication 2016/0330111).

With respect to claim 5, Dolganow doesn’t teach wherein the transaction service agreement specifies the time unit.
Manghirmalani teaches wherein the transaction service agreement specifies the time unit. (see paragraph 112, specifying service level agreement threshold used for determining performance of the application session, i.e., 0.5 second time period).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including transaction service agreement specifies the time unit of Manghirmalani. The motivation for combining Dolganow and Manghirmalani is to be able to reduce the volume of unnecessary control plane messaging for traffic flow management.

Claims 6-8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al. (US Publication 2010/0067400) in view of Elarabawy et al. (US Publication 2013/0290492).
With respect to claim 6, Dolganow doesn’t teach the transaction service agreement specifies: 
a size constraint for candidate application transactions; a timing constraint for candidate application transactions;  a number constraint for candidate application transactions; and/or an overusage criterion for temporarily breaching a constraint for candidate application transactions.
Elarabawy teaches the transaction service agreement specifies: 
a size constraint for candidate application transactions; a timing constraint for candidate application transactions; a number constraint for candidate application transactions; and/or an overusage criterion for temporarily breaching a constraint for candidate application transactions. (see paragraphs 82-85, service level agreements and other requirements for QoE dictate the rate at which video packets are delivered, with both the rate of packet delivery as well as bitrate being important for the video to prevent stalling, guaranteed resource commitment on the channel is provided).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.
With respect to claim 7, Dolganow teaches the controlling of allocation of the radio resources depends on a size of the at least one data unit and a bit rate constraint, the bit rate constraint being specified by a transmission service agreement for transmission of the at least one data unit on a bearer.
Elarabawy teaches the controlling of allocation of the radio resources depends on a size of the at least one data unit and a bit rate constraint, the bit rate constraint being specified by a transmission service agreement for transmission of the at least one data unit on a bearer. (See paragraphs 82-85, service level agreements and other requirements for QoE dictate the rate at which video packets are delivered, with both the rate of packet delivery as well as bitrate being important for the video to prevent stalling, guaranteed resource commitment on the channel is provided).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.

With respect to claim 8, Dolganow doesn’t teach the controlling of allocation of the radio resources selectively breaches the bit rate constraint depending on a traffic load on a shared channel of the radio link which comprises the radio resources.
Elarabawy teaches the controlling of allocation of the radio resources selectively breaches the bit rate constraint depending on a traffic load on a shared channel of the radio link which comprises the radio resources. (see paragraph 84, the system policy allows for the module to oversubscribe the guaranteed resource commitments of the channel (selectively breaching the bit rate constraint)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.
With respect to claim 13, Dolganow doesn’t teach the controlling of the allocation of the radio resources comprises monitoring scheduling for a shared channel of the radio link which comprises the radio resources
Elarabawy teaches the controlling of the allocation of the radio resources comprises monitoring scheduling for a shared channel of the radio link which comprises the radio resources. (see paragraph 48-49, network monitors the congestion on the available shared radio channels and performs scheduling and admission control based on the status of the channel).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.
With respect to claim 16, Dolganow doesn’t teach the identifying of the application transaction comprises receiving a control message comprising an indicator indicative of the at least one data unit
Elarabawy teaches the identifying of the application transaction comprises receiving a control message comprising an indicator indicative of the at least one data unit. (see paragraphs 77-78, packet inspection module may receive control information indicating how to manage and process application data sessions).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.
With respect to claim 18, Dolganow doesn’t teach the application transaction comprises an HTTP operation
Elarabawy teaches the application transaction comprises an HTTP operation. (see paragraphs 50-51, the data being transmitted is at least partially HTTP data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dolganow by including the transaction service agreement specifies: a size constraint for candidate application transactions of Elarabawy. The motivation for combining Dolganow and Elarabawy is to be able to improve the quality of experience for the end user by modifying the quality of video sessions to accommodate the ever-changing network conditions.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472